Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 1 of 9 PageID #: 3995




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

  KOKI HOLDINGS CO., LTD.,              )
                                        )
                   Plaintiff,           )
                                        )   C.A. No. 18-313 (CFC)
        v.                              )
                                        )
  KYOCERA SENCO INDUSTRIAL              )
  TOOLS, INC.,                          )
                                        )
                   Defendant.           )


     PLAINTIFF’S RESPONSE AND CONCISE COUNTERSTATEMENT
        OF FACTS IN OPPOSITION TO DEFENDANT’S MOTION
          FOR SUMMARY JUDGMENT OF INVALIDITY AND
          NO INFRINGEMENT OF U.S. PATENT NO. 8,118,204
                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                      Karen Jacobs (#2881)
                                      Michael J. Flynn (#5333)
  OF COUNSEL:                         1201 North Market Street
                                      P.O. Box 1347
  Paul Devinsky                       Wilmington, DE 19899-1347
  Stephen J. Smith                    (302) 658-9200
  MCDERMOTT WILL & EMERY LLP          kjacobs@mnat.com
  The McDermott Building              mflynn@mnat.com
  500 North Capitol Street, N.W.          Attorneys for Plaintiff
  Washington, DC 20001                    Koki Holdings Co., Ltd.
  (202) 756-8000

  Amol A. Parikh
  Thomas DaMario
  MCDERMOTT WILL & EMERY LLP
  444 West Lake Street
  Chicago, IL 60606
  (312) 372-2000

  July 10, 2020
Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 2 of 9 PageID #: 3996




          Koki Holdings Co., Ltd. submits this response and counterstatement of facts

  in opposition to Kyocera Senco Industrial Tools, Inc.’s motion for summary

  judgment of invalidity and no infringement of U.S. Patent No. 8,118,204 (D.I.

  145).

               RESPONSE TO KYOCERA CONCISE STATEMENT

         1. Asserted claims 12, 13, and 15 of the ’204 Patent each recite “a handle
  portion extending from the housing,” which the Court construed to mean “a handle
  portion extending from a separate and distinct housing.” Ex. 2, ’204 Patent, 7:59-
  60, 8:24-25, 8:59-60; D.I. 53 at 2.

          Plaintiff’s Response: Admitted.

         2. Asserted claims 12, 13, and 15 of the ’204 Patent each require three
  separate and distinct components: (1) a housing; (2) a handle portion; and (3) a
  battery pack supporting portion. Ex. 2, ’204 Patent, 7:58-62, 8:23-27, 8:59-60; D.I.
  53 at 2; Ex. 13, Markman Tr., 71:25-72:3; Ex. 6, Miller Reply, ¶¶50-52; Ex. 10,
  Vallee Rebuttal, ¶¶129-130.

          Plaintiff’s Response: Admitted.

        3. Asserted claims 12, 13, and 15 of the ’204 Patent each require “a battery
  pack supported by the battery pack supporting portion, the battery pack having an
  extending portion extending from the housing.” Ex. 2, ’204 Patent, 8:1-3, 8:29-31,
  8:59-60.

          Plaintiff’s Response: Admitted.

        4. The specification of the ’204 Patent describes a single embodiment of a
  powered nailer as depicted in Figures 1-4 of the ’204 Patent. Ex. 2, ’204 Patent,
  3:33-35, 3:15-22, Figures 1-4; Ex. 5, Miller Opening, ¶ 186; Ex. 12, Vallee Tr.,
  55:2-11.

          Plaintiff’s Response: Denied. The ’204 Patent describes alternate

  embodiments. See, e.g., ’204 Patent, 4:7-9, 5:66-6:3.



                                            1
Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 3 of 9 PageID #: 3997




        5. Figures 1 and 2 of the ’204 Patent show the exterior of the single nailer
  embodiment while Figure 3 shows the interior of the single nailer embodiment. Ex.
  2, ’204 Patent, 3:15-22, Figures 1-3; see also Ex. 12, Vallee Tr., 55:14-22.

        Plaintiff’s Response: Admitted-in-part; Denied-in-part. Koki denies this

  statement to the extent that Kyocera suggests that only a single embodiment is

  disclosed. See Kyocera SF 4; ’204 Patent, 4:7-9, 5:66-6:3.

         6. The single embodiment described in the ’204 Patent has a T-shaped
  profile. Ex. 2, ’204 Patent, 3:33-35, 3:15-22; Ex. 5, Miller Opening, ¶186; Ex. 12,
  Vallee Tr., 55:2-11.

        Plaintiff’s Response: Admitted-in-part; Denied-in-part. Koki denies this

  statement to the extent that Kyocera suggests that only a single embodiment is

  disclosed and that other embodiments must have a T-Shaped profile. See Kyocera

  SF 4; ’204 Patent, 4:7-9, 5:66-6:3.

        7. The specification of the ’204 Patent describes a battery pack supporting
  portion 2C, the purpose of which is to support the battery. Ex. 2, ’204 Patent, 3:38-
  40; Ex. 12, Vallee Tr., 62:21-22, 64:4; Ex. 6, Miller Rebuttal, ¶57.

        Plaintiff’s Response: Admitted.

        8. In Figures 1 and 2 of the ’204 Patent, the lead line extending from
  reference number 2C extends to the exterior of the single nailer embodiment. Ex.
  2, ’204 Patent, Figures 1-2; Ex. 6, Miller Rebuttal, ¶¶57-58; Ex. 12, Vallee Tr.,
  55:14-22; 37 C.F.R. § 1.84(q).

        Plaintiff’s Response: Denied. The lead line extending from reference

  number 2C identifies the interior of one nailer embodiment. ’204 Patent, Figures 1-

  3; Ex. H (Miller Tr.), 192:17-18; Ex. I (Vallee Tr.), 57:3-58:3; Ex. E (Vallee

  Rebuttal), ¶130.



                                           2
Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 4 of 9 PageID #: 3998




        9. In Figures 1 and 2 of the ’204 Patent, the lead line extending from
  reference number 2C extends to an exterior component of the single nailer
  embodiment. Ex. 2, ’204 Patent, Figures 1-2; Ex. 6, Miller Rebuttal, ¶¶57-58; 37
  C.F.R. § 1.84(q).

        Plaintiff’s Response: Denied. The lead line extending from reference

  number 2C identifies an interior component of one nailer embodiment. ’204 Patent,

  Figures 1-3; Ex. H (Miller Tr.), 192:17-18; Ex. I (Vallee Tr.), 57:3-58:3; Ex. E

  (Vallee Rebuttal), ¶130.

        11. During prosecution of the application that eventually issued as the ’204
  Patent, the Patent Examiner rejected the claim limitation “a battery pack
  supporting portion provided on an end of the handle portion” under 35 U.S.C. §
  112, ¶ 1 because the term was not supported by the original disclosure. Ex. 4, ’204
  Prosecution History, KHD001081-82.

        Plaintiff’s Response: Admitted.

         12. During prosecution of the application that eventually issued as the ’204
  Patent, Koki amended the written description to describe a “battery pack
  supporting portion 2C” and amended the figures to include reference number 2C.
  Ex. 4, ’204 Prosecution History, KHD001088-93.

        Plaintiff’s Response: Admitted.

        13. During prosecution of the application that eventually issued as the ’204
  Patent, Koki provided an annotated version of Figure 3 of the ’204 Patent that
  shaded the battery pack supporting portion 2C. Ex. 4, ’204 Prosecution History,
  KHD001092-93.

        Plaintiff’s Response: Admitted.

        14. Defendant’s Fusion F-15 Nailer has an O-shaped, or looped, profile. Ex.
  5, Miller Opening, ¶187.

        Plaintiff’s Response: Admitted.




                                          3
Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 5 of 9 PageID #: 3999




        15. Defendant’s Fusion F-15 Nailer has a widened structure that is designed
  to mate with a removable battery pack. Ex. 6, Miller Rebuttal, ¶62.

        Plaintiff’s Response: Admitted-in-part; Denied-in-part. In addition to the

  widened structure, the Fusion F-15’s removable battery pack also mates with part

  no. YK0848. Ex. B (Vallee Reply), ¶54; Ex. H (Miller Tr.), 180:23-182:9.

        16. The widened structure in Defendant’s Fusion F-15 Nailer includes
  elongated grooves that mate with corresponding tongues on the battery pack when
  the battery pack is attached to the Fusion F-15 Nailer. Ex. 6, Miller Rebuttal, ¶64;
  Ex. 12, Vallee Tr., 42:12-14; Ex. 11, Vallee Reply, ¶57.

        Plaintiff’s Response: Admitted.

        17. The elongated grooves on the widened structure of the Fusion F-15
  Nailer supports the battery pack when the battery pack is attached to the Fusion F-
  15 Nailer. Ex. 6, Miller Rebuttal, ¶64; Ex. 12, Vallee Tr., 42:12-14; Ex. 11, Vallee
  Reply, ¶57.

        Plaintiff’s Response: Admitted-in-part; Denied-in-part. Part no. YK0848 of

  the Fusion F-15 supports the battery pack. Ex. A (Vallee Opening), ¶79; Ex. B

  (Vallee Reply), ¶¶48, 51, 54.

         18. Defendant’s Fusion F-15 Nailer has an electrical connector designed to
  mate with a corresponding electrical connector on the battery pack. Ex. 12, Vallee
  Tr., 38:12-39:7; Ex. 8, Miller Tr., 182:3-9.

        Plaintiff’s Response: Admitted.

                     KOKI COUNTERSTATEMENT OF FACTS
        19.   In the ’204 Patent, the handle portion is the portion of the tool that is

  gripped by the user when operating the tool. (’204 Patent, 4:58-60; Ex. G (Miller

  Opening), ¶186.)



                                           4
Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 6 of 9 PageID #: 4000




          20.   In the ’204 Patent, “numeral 2 designates a housing made of a resin

  and acting as an exterior member” for the electric fastening tool 1. (’204 Patent,

  3:30-32.)

          21.   In the ’204 Patent, any portion of the tool’s exterior except the handle

  portion is the housing of the tool. (Ex. E (Vallee Rebuttal), ¶129.)

          22.   During prosecution of the ’204 Patent, the applicant indicated that

  “the shaded area of the annotated FIG. 3 corresponds to the battery pack

  supporting portion 2C.” The applicant did not make this statement with respect to

  Figures 1, 2, 4, or 5 of the ’204 Patent. (Ex. J (KHD001091).)

          23.   Figure 3 of the ’204 Patent is an illustration of the inside of the tool

  where the battery pack supporting portion is located. (D.I. 146 (’204 Op. Br.), 6-7;

  Ex. H (Miller Tr.), 192:17-18; Ex. I (Vallee Tr.), 57:3-58:3.)

          24.   Dr. Vallee contends the Fusion F-15 “battery pack supporting portion”

  is part no. YK0848. (Ex. A (Vallee Opening), ¶79.)

          25.   Mr. Miller contends the F-15 “battery pack supporting portion” is the

  entire widened structure at the base of the Fusion F-15. (Ex. D (Miller Rebuttal),

  ¶62.)




                                            5
Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 7 of 9 PageID #: 4001




                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Michael J. Flynn

                                      Karen Jacobs (#2881)
                                      Michael J. Flynn (#5333)
                                      1201 North Market Street
                                      P.O. Box 1347
  OF COUNSEL:                         Wilmington, DE 19899-1347
                                      (302) 658-9200
  Paul Devinsky                       kjacobs@mnat.com
  Stephen J. Smith                    mflynn@mnat.com
  MCDERMOTT WILL & EMERY LLP
  The McDermott Building              Attorneys for Plaintiff
  500 North Capitol Street, N.W.      Koki Holdings Co., Ltd.
  Washington, DC 20001
  (202) 756-8000

  Amol A. Parikh
  Thomas DaMario
  MCDERMOTT WILL & EMERY LLP
  444 West Lake Street
  Chicago, IL 60606
  (312) 372-2000

  July 10, 2020




                                        6
Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 8 of 9 PageID #: 4002




                    CERTIFICATE OF COMPLIANCE WITH
                       TYPE-VOLUME LIMITATION

        The foregoing complies with the type-volume limitations of paragraph 12(b)

  of the Scheduling Order (D.I. 14). The text of this statement, including footnotes,

  was prepared in Times New Roman 14-point. According to the word processing

  system used to prepare it, the statement contains 509 words, excluding the case

  caption, tables, recitation of Defendant’s statement, and signature block.

  Dated: July 10, 2020                               /s/ Michael J. Flynn
                                                     Michael J. Flynn (#5333)
Case 1:18-cv-00313-CFC-CJB Document 158 Filed 07/10/20 Page 9 of 9 PageID #: 4003




                             CERTIFICATE OF SERVICE

        I hereby certify that on July 10, 2020, I caused the foregoing to be

  electronically filed with the Clerk of the Court using CM/ECF, which will send

  notification of such filing to all registered participants.

        I further certify that I caused copies of the foregoing document to be served

  on July 10, 2020, upon the following in the manner indicated:

  Kelly E. Farnan, Esquire                                      VIA ELECTRONIC MAIL
  RICHARDS, LAYTON & FINGER, P.A.
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendant Kyocera Senco
  Industrial Tools, Inc.

  Robert S. Rigg, Esquire                                       VIA ELECTRONIC MAIL
  David Bernard, Esquire
  John K. Burke, Esquire
  VEDDER PRICE P.C.
  222 North LaSalle Street
  Chicago, IL 60601
  Attorneys for Defendant Kyocera Senco
  Industrial Tools, Inc.




                                                  /s/ Michael J. Flynn

                                                  Michael J. Flynn (#5333)
